937 A.2d 1183 (2007)
Richard McVEIGH
v.
STATE of Rhode Island.
No. 2006-130-Appeal.
Supreme Court of Rhode Island.
December 17, 2007.
Christopher S. Gontarz, Middletown, for plaintiff.
Virginia M. McGinn, Providence, for defendant.

ORDER
The applicant, Richard McVeigh, appeals from a Superior Court judgment denying his application for postconviction relief. This case came before the Supreme Court for oral argument on December 3, 2007, pursuant to an order directing the parties to appear and show cause why the issues raised in this appeal should not summarily be decided. After hearing the arguments and examining the memoranda submitted by the parties, we are of the opinion that this appeal may be decided at this time without further briefing or argument. For the reasons set forth herein, we affirm the judgment of the Superior Court.
On June 30, 1993, McVeigh was convicted of eight counts of first-degree sexual assault. McVeigh was sentenced to concurrent and consecutive life sentences. We affirmed McVeigh's conviction in State v. McVeigh, 660 A.2d 269 (R.I.1995) and his sentence in State v. McVeigh, 683 A.2d 375 (R.I.1996). McVeigh later petitioned for postconviction relief, alleging that he received ineffective assistance of counsel during his trial. The Superior Court denied McVeigh's application on April 24, 2006, and McVeigh timely appealed.
After reviewing the issues the applicant raised and the record of this case, we fail to see a single issue of merit that would lead us to conclude that the judgment of the Superior Court should be reversed. Thus, the judgment of the Superior Court is affirmed, and the record shall be returned thereto.